Snapshot - 1:18CR00217-001                                                                                                                                           Page 1 of 4


       AO 245C-CAED (Rev. 02/2018) Sheet 1 - Amended Judgment in a Criminal Case             (NOTE: Identify Changes with Asterisks*)



                                    UNITED STATES DISTRICT COURT
                                                          Eastern District of California
                  UNITED STATES OF AMERICA                                                 FIRST AMENDED JUDGMENT IN A CRIMINAL CASE
                             v.                                                            Case Number: 1:18CR00217-001
             RICARDO ANTONIO VELASCO-VILLEGAS                                              Defendant's Attorney: Emily De Leon, Appointed
        Date of Original Judgment:             November 13, 2018
        (Or Date of Last Amended Judgment)

       Reason for Amendment:
          Correction of Sentence on Remand ( 18 U.S.C. 3742(f)(1) and (2))                  Modification of Supervision Conditions (18 U.S.C. § 3563(c) or 3583(e))
                                                                                            Modification of Imposed Term of Imprisonment for Extraordinary and
          Reduction of Sentence for Changed Circumstances (Fed R. Crim. P. 35(b))
                                                                                            Compelling Reasons (18 U.S.C. § 3582(c)(1))
                                                                                            Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
          Correction of Sentence by Sentencing Court (Fed R. Crim. P. 35(a))
                                                                                            to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
          Correction of Sentence for Clerical Mistake (Fed R. Crim. P. 36) Added special
                                                                                            Direct Motion to District Court Pursuant to   28 U.S.C. §2255,
          assessment fee of $100.00
                                                                                                18 U.S.C. §3559(c)(7),     Modification of Restitution Order
       THE DEFENDANT:
            pleaded guilty to count 1 of the Indictment.
            pleaded nolo contendere to count(s)      , which was accepted by the court.
            was found guilty on count(s)     after a plea of not guilty.
       The defendant is adjudicated guilty of these offenses:
       Title & Section                   Nature of Offense                                                                        Offense Ended              Count
                                               Deported Alien Found in the United States
       8 U.S.C. § 1326(a)                                                                                                          August 30, 2018           One
                                               (Class E Felony)

              The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the
       Sentencing Reform Act of 1984.

            The defendant has been found not guilty on count(s)      .
            Count(s)      dismissed on the motion of the United States.
            Indictment is to be dismissed by District Court on motion of the United States.
            Appeal rights given.                      Appeal rights waived.

               It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
       residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
       ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
       circumstances.
                                                                                           11/13/2018
                                                                                           Date of Imposition of Judgment




                                                                                           Signature of Judicial Officer
                                                                                           Dale A. Drozd, United States District Judge
                                                                                           Name & Title of Judicial Officer
                                                                                           11/20/2018
                                                                                           Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpFederalBenefits                                                                     11/20/2018
Snapshot - 1:18CR00217-001                                                                                                            Page 2 of 4


       AO 245B-CAED (Rev. 02/2018) Sheet 2 - Imprisonment
       DEFENDANT: RICARDO ANTONIO VELASCO-VILLEGAS                                                                               Page 2 of 4
       CASE NUMBER: 1:18CR00217-001

                                                                  IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
       2 months.

             No TSR: Defendant shall cooperate in the collection of DNA.

             The court makes the following recommendations to the Bureau of Prisons:

             The defendant is remanded to the custody of the United States Marshal.

              The defendant shall surrender to the United States Marshal for this district
                     at     on     .
                     as notified by the United States Marshal.

              The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                      before       on    .
                      as notified by the United States Marshal.
                      as notified by the Probation or Pretrial Services Officer.
              If no such institution has been designated, to the United States Marshal for this district.

                                                                        RETURN
       I have executed this judgment as follows:




               Defendant delivered on                                                        to
       at                                                   , with a certified copy of this judgment.



                                                                               United States Marshal


                                                                               By Deputy United States Marshal




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpFederalBenefits                                      11/20/2018
Snapshot - 1:18CR00217-001                                                                                                                    Page 3 of 4


       AO 245B-CAED (Rev. 02/2018) Sheet 5 - Criminal Monetary Penalties
       DEFENDANT: RICARDO ANTONIO VELASCO-VILLEGAS                                                                                       Page 3 of 4
       CASE NUMBER: 1:18CR00217-001

                                                     CRIMINAL MONETARY PENALTIES

               The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.

                                                                     Assessment                          Fine             Restitution
                TOTALS                                                $100.00
             The determination of restitution is deferred until            . An Amended Judgment in a Criminal Case (AO 245C) will be entered
             after such determination.


             If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
             otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
             victims must be paid before the United States is paid.

             Restitution amount ordered pursuant to plea agreement $

             The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
             the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
             subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

             The court determined that the defendant does not have the ability to pay interest and it is ordered that:

                    The interest requirement is waived for the                fine         restitution

                    The interest requirement for the               fine         restitution is modified as follows:


             If incarcerated, payment of the fine is due during imprisonment at the rate of not less than $25 per quarter and payment shall be
             through the Bureau of Prisons Inmate Financial Responsibility Program.

             If incarcerated, payment of the restitution is due during imprisonment at the rate of not less than $25 per quarter and payment
             shall be through the Bureau of Prisons Inmate Financial Responsibility Program.
       *Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
       on or after September 13, 1994, but before April 23, 1996.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpFederalBenefits                                              11/20/2018
Snapshot - 1:18CR00217-001                                                                                                                    Page 4 of 4


       AO 245B-CAED (Rev. 02/2018) Sheet 6 - Schedule of Payments
       DEFENDANT: RICARDO ANTONIO VELASCO-VILLEGAS                                                                                       Page 4 of 4
       CASE NUMBER: 1:18CR00217-001

                                                             SCHEDULE OF PAYMENTS
                Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

       A.               Lump sum payment of $ 100.00 due immediately, balance due
                                 Not later than      , or
                                 in accordance              C,      D,        E,or            F below; or
       B.               Payment to begin immediately (may be combined with               C,           D,     or    F below); or

       C.               Payment in equal    (e.g. weekly, monthly, quarterly) installments of $       over a period of      (e.g. months or
                        years), to commence     (e.g. 30 or 60 days) after the date of this judgment; or

       D.               Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of      (e.g. months or
                        years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

       E.               Payment during the term of supervised release/probation will commence within      (e.g. 30 or 60 days) after release
                        from imprisonment. The court will set the payment plan based on an assessment of the defendants ability to pay at
                        that time; or

       F.               Special instructions regarding the payment of criminal monetary penalties:

       Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
       due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
       Inmate Financial Responsibility Program, are made to the clerk of the court.

       The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

       inline    Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate:

                The defendant shall pay the cost of prosecution.

                The defendant shall pay the following court cost(s):

                The defendant shall forfeit the defendant's interest in the following property to the United States:

       Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
       (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
       costs.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpFederalBenefits                                              11/20/2018
